Citation Nr: 1436668	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a low back disability prior to February 9, 2011, and 40 percent thereafter. 

2. Entitlement to a separate evaluation for neurological impairment due to the low back disability, to include restless leg syndrome and nerves of the bilateral lower extremities. 

3. Entitlement to a total disability for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2010, the Veteran testified at a hearing before the undersigned. A transcript of this hearing is of record. 

This case was remanded in November 2010. 

In spite of a December 2009 RO denial of TDIU, the claim of TDIU has been inferred and is part and parcel to the original increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Similarly, the separate evaluation for neurological impairment is also raised via the record via the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), 38 C.F.R. § 4.71a, Note 1 (2013). As explained in the VCAA section below, while these two claims are inextricably intertwined, the issues of TDIU and the residuals of a low back disability rated under Diagnostic Code (DC) 5242 are not and are bifurcated. 

The issue of whether the Veteran intended to raise an earlier effective date or clear and unmistakable error (CUE) claim has been raised by July 2009 and 2014 correspondence from the Veteran. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to a separate evaluation for neurological impairment and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 
FINDINGS OF FACT

1. Prior to August 17, 2009, the low back disability did not manifest itself to forward flexion of the thoracolumbar spine of 30 degrees or less or by any ankylosis. 

2. Since August 17, 2009, the low back disability was manifested by less than 30 degrees of forward flexion but not by ankylosis. 


CONCLUSIONS OF LAW

1. Prior to August 17, 2009, the criteria for a rating in excess of 20 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5235-43 (2013). 

2. Since August 17, 2009, the criteria for a rating of 40 percent, but no more, for a low back disability have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5235-43 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No further notice is needed under VCAA. 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to the part of his claim for an increased rating for a low back disability that is being adjudicated in this decision in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). 

Relevant service treatment, VA, Social Security Administration (SSA) and private records have been associated with the claims file. The Veteran was afforded an updated VA examination in 2011. The examinations are fully adequate with respect to DC 5242 under the General Formula. The Board finds these reports take into consideration all measurable aspects of the Veteran's disability that is being rated. The Veteran and his representative have not stated that they are inadequate. 

The Board finds there has been substantial compliance with the May 2013 remand, which requested the updated VA examination now in the file. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the August 2010 Board hearing shows that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran was represented by a veteran's service organization at that hearing. He has not raised complaints regarding the conduct of the hearing. For these reasons, the Board finds the duties to notify and to assist have been met. 

Generally, two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). For example, in Colayong v. West, 12 Vet. App. 524, 537 (1999) (citations omitted), the United States Court of Appeals for Veterans Claims (Court) stated that schedular and extraschedular increased rating claims also on appeal were not necessarily "inextricably intertwined" with the TDIU claim predicated on the same condition. See also VA O.G.C. Prec. Op. No. 6-96, para. 12, 13. 

Here, the Veteran's neurological impairment will be assessed on remand and an updated opinion regarding TDIU will be provided after the adjudication of that issue. These issues are separate from the symptoms addressed in the General Formula being rated here. 38 C.F.R. § 4.71a. The Board is granting a substantial increase for a large portion of the appeals period and does not see a reason to delay this decision while the remand is processed. 

Increased Ratings for the Spine

By way of background, the Veteran was initially granted service connection for the residuals of a low back injury, to include a central disc bulge at L5-S1 and lumbar spine strain in March 2007 under DC 5242 (degenerative arthritis of the spine) at 20 percent disabling. He filed a notice of disagreement with the assigned rating in February 2008 and later perfected his appeal. In December 2011, the RO increased the rating under DC 5242 to 40 percent disabling, effective February 9, 2011 (the date of the last VA examination). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). Each service-connected disability is rated on the basis of specific criteria identified by DCs. 38 C.F.R. § 4.27 (2013). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2013). Also, the entire rating period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The Board has considered whether the Veteran is entitled to further staged ratings. Hart, 21 Vet. App. 505. As explained below, the Board is assigning an effective date of August 17, 2009, for the back disability under the General Formula. This is earlier than the original assignment of February 9, 2011. Beyond this change, the Board does not find the record supports a further staged rating under the General Formula. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); See Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2013). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2013). 

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).

The relevant General Rating Formula DCs 5235-5243 provide for the rating of disabilities of the spine mostly on the basis of limitation of motion. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula for the lumbar spine are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent). 38 C.F.R. § 4.71a (2013) (10 percent criteria omitted as the Veteran is already receiving 20 percent). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 38 C.F.R. § 4.71a, Note (2). 

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2013). Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Both examination reports in this case state there have been no incapacitating episodes as defined by 38 C.F.R. § 4.71a, DC 5243. The other medical evidence also does not support such a finding. As a result, the Board will rate under the General Rating Formula. 

Degenerative arthritis of the spine (DC 5242) is rated under DC 5003, which addresses degenerative arthritis generally. However, degenerative arthritis of the spine has not been diagnosed. The Veteran has degenerative disc disease. A better rating would be DC 5237 (lumbosacral strain), however, both are rated under the General Rating Formula. 
Contentions

At the August 2010 Board hearing, the Veteran stated his back had worsened since 2007 VA examination report. (Transcript, p 4.) It was difficult to get around in the morning (p 4), to get out of chairs (p 5), to walk (p 8), to do stairs (p 13), and not to fall sometimes (p 13). He stated his doctor was treating him for symptoms (tingling, pain, burning, and numbness) in both legs that started in the lower back. (Transcript, pp 6-7.) He used a cane. (Transcript, p 8.) He thought he could walk half a block. (Transcript, p 16.) He often used a lift chair at home that VA provided. (Transcript, p 17.) He tried physical therapy, but it made it worse. (Transcript, p 19.) His brother drove him around a lot. (Transcript, p 24.) 

When deciding claims for increased disability ratings, the Board must particularly consider the credibility of a claimant's statements reporting symptoms. See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (the Board's failure to discuss a veteran's report of symptoms combined with a failure to address her credibility rendered its statement of reasons or bases inadequate). 

The Board finds that the Veteran is competent to report pain and any other spine symptoms. See 38 C.F.R. § 3.159(a)(2). 

While the Veteran has consistently reported pain and problems ambulating, the credibility of some of his statements are somewhat reduced by objective observations of clinicians. This would include the observation at the March 2007 VA examination that he got out of a chair with minimal to moderate difficulty using his arms but not requiring assistance. He also got on and off the examining table without assistance and with minimal difficulty and walked with a normal gait (see March 2007 examination report). Also, at an April 2007 initial visit to VA, it was observed that he reported symptoms "out of proportion to X-ray pathology." This was repeated several times in the treatment records. Meanwhile, he reported in his September 2008 appeal that he could not lean forward or stay in any position "for any length of time" and at the 2007 VA examination that he had "an increase of 75 percent during flare ups." The other evidence contradicts these contentions. As a result, the Board assigns his statements regarding his limitation of motion prior to August 17, 2009 less weight. See Caluza v. Brown, 7 Vet. App. 498, 511 (2005) (In making a credibility determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence). 

Prior to August 17, 2009

The February 2007 VA opinion upon which the original grant of service connection was predicated discussed no findings specific to the Veteran's case, but he did receive a VA examination in March 2007. The Veteran used no assistive device at the time. 

In relating his history, the Veteran stated after his initial injury in service he always had flare ups with strenuous activity, but not on any regular time basis. The flare ups would last six hours. Except for a period in the 1980s, this symptom has continued and worsened. A 2006 MRI noted a mild central disk bulging at L5-S1 but no herniation or stenosis; all major components of the spine were normal. The examiner noted the presence of a disk bulge was of no clinical significance. 

Range of motion was measured as follows: 

Forward flexion
60 Degrees
Extension
20 Degrees
Right lateral flexion
20 Degrees
Left lateral flexion
20 Degrees
Right lateral rotation
20 Degrees
Left lateral rotation
10 Degrees

There was no pain with the above measurements. There was no paraspinal muscle spasm or tenderness. There were no sciatic tension signs. Motor and sensory function was within normal limits. Other testing was also normal. There was no increased limitation of motion due to weakness, fatigue, or incoordination during repetition. X-rays showed no significant abnormality. 

At an April 2007 VA initial visit, degeneration of lumbar spine was noted. The last MRI was noted to include that there was no herniated nucleus pulposus or stenosis. The Veteran reported chronic positional lumbar arthralgias which were stable. There was no radicular pain, weakness, numbness or incontinence. He did have joint pain, night cramps and morning stiffness. The review of symptoms noted he was negative for musculoskeletal joint swelling and weakness generally. Physical examination showed no costovertebral angle tenderness, no focal vertebral spinous process percussion tenderness or crepitus, limited lumbosacral active range of motion and mild bilateral lumbar paraspinous muscular tenderness. 

A May 2008 VA primary care record noted the findings were similar to April 2007 except a note of rare right lower extremity radicular pain with the lumbar arthralgias stable. His pain responded to medications most of the time although he occasionally supplemented with a private doctor's opioid for "breakthrough pain." 

In August 2008, Dr. D.B. wrote letter stating the lumbar spine problem had been a constant issue since the doctor started treating him in 2000. He went on to describe cervical findings. 

In December, a VA primary care record noted he was noncompliant with lumbar spine medications, limited in active range of motion and had mild tenderness. He also had a VA pain assessment; he complained of continual aching in his back. His private doctor prescribed a narcotic which provided some relief. His back disability had a moderate impact on some activities. In June 2009, a VA primary care record was similar to the December 2008 visit. 

In July 2009, a VA physical therapy record noted the following range of motion measurements.

Forward flexion
60 Degrees
Extension
5 Degrees
Right lateral flexion
Equal, with pain
Left lateral flexion
Equal, with pain
Right lateral rotation
Not reported
Left lateral rotation
Not reported

Strength was mostly normal. There was tenderness to palpation at the bilateral hips. He reported a burning sensation of the lower back with pressure to the sacroiliac joint. He was issued a cane. 

Given the evidence detailed above, the Board finds the range of motion findings of record fail to meet the criteria for the next-higher 40 percent evaluation under the General Rating Formula; the evidence fails to establish any findings of ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less, which are necessary for an increased rating. 38 C.F.R. § 4.71a, DC 5242.

Regarding functional impact, when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40 and 4.45, the Board finds the 2007 VA examination reports take into account the functional loss to the extent possible, by measuring range of motion after repetition and by noting the observations of the Veteran's mobility in the report. 

Additionally, as explained the General Rating Formula states forward flexion 30 degrees or less or favorable ankylosis for the entire thoracolumbar spine is needed for a higher rating. 38 C.F.R. § 4.71a. The preamble to this regulation notes that the schedule applies "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching." Id. This is not an exhaustive list of symptoms. The Veteran's current symptoms are taken into account under his current rating. 

Further, the Veteran's range of motion measurements for this time period on appeal reveal that he was not close to having ankylosis, which is not an intermittent condition, but consisting of "immobility and consolidation of a joint due to disease, injury or surgical procedure." Dorland's Illustrated Medical Dictionary, p 94 (31st ed. 2007). As forward flexion was measured at 60 degrees at worst, he is also not close to 30 degrees. His current symptoms (excluding those for neurological impairment, which will be addressed on remand) are best typified by the current 20 percent rating. 

Since August 17, 2009

On August 17, 2009, a private rehabilitation record for both neck and lower back noted that his pain intensity increased with walking and standing and decreased with heat. He walked independently into the department, but stated he used a cane periodically throughout the day. The following range of motion measurements were taken: 

Forward flexion
20 Degrees
Extension
"Neutral"
Right lateral flexion
10 Degrees
Left lateral flexion
10 Degrees
Right lateral rotation
Not reported
Left lateral rotation
Not reported

A September 2009 vocational rehabilitation counseling record noted he reported trouble standing, walking and sitting because of his back and he used a cane for instability. In December, a VA occupational rehabilitation record showed he was given assistive devices due to cervical and lumbar spondylosis. 

In February 2011, a VA primary care record noted that he was more compliant with medications and they were working. 

The same month, he had another VA examination. The claims file and medical records were reviewed; the Veteran's back history was noted. He reported he had no flare ups because his back pain was severe all of the time. He did have a history of numbness, weakness, falls, unsteadiness, fatigue, decreased range of motion, stiffness, weakness, spasms and pain. His pain was severe, constant, daily pain that consisted of burning. He had no incapacitating episodes and now used a cane. He had an antalgic gait. He did not have ankylosis. Objectively, pain with motion, tenderness, and weakness was noted. Range of motion was as follows, with objective evidence of pain following range of motion recorded. 

Forward flexion
15 Degrees
Extension
5 Degrees
Right lateral flexion
5 Degrees
Left lateral flexion
5 Degrees
Right lateral rotation
5 Degrees
Left lateral rotation
5 Degrees

There were no additional limitations after three repetitions of range of motion. Sensory, motor and other testing were normal. The MRI noted degenerative disc disease with a bulging disc at L5-S1; an X-ray showed arthropathy had increased since March 2007. 

It was noted he stated he was medically retired due to his back and carpal tunnel problems (the SSA records from the 1990s noted he was granted worker's compensation and SSA disability due to disabilities other than the low back). The effect on his usual occupation was that he was assigned different duties. Sports and exercise were prevented and the disability had a severe impact on chores. It moderately impacted recreation, driving and bathing. 

In consideration of the benefit of the doubt rule, the Board finds a 40 percent rating is for application from August 17, 2009, the date noting limitation of range of motion under 30 degrees. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DC 5237 (2013). This is consistent with the general testimony at the hearing that the disability worsened sometime after 2007 but before the hearing in 2010. See August 2010 Board transcript. 

Regarding functional impact, when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40 and 4.45, the Board finds the 2013 VA examination reports take into account the functional loss to the extent possible, by measuring range of motion after repetition, reporting the Veteran's competent complaints and by noting limitations in his ability to do physical work. In any case, there is no ankylosis and the Board finds the disability is best typified by the 40 percent rating; no further increase is warranted for this time period on appeal. 


Extraschedular Rating

For the entire time period on appeal, the Board has considered extraschedular consideration. For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Here, the Board also finds that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology; his complaints of back symptoms and related are already included in the currently assigned rating. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. As noted above, the Veteran's lumbar spine disability is manifested by signs and symptoms such as pain and lack of range of motion, which impairs his ability to stand and walk for a prolonged period as well as participate in some physical activities. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The DCs in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a, General Formula, DCs 5235-5242 (providing ratings on the basis of limited flexion, extension, rotation, spasms, etc.). For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Finally, the Board notes that under Johnson v. McDonald, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

Here, however, the only disability on appeal is the one being adjudicated so there cannot possibly be consideration of a combined effect. While separate disabilities, discussed below in the remand, may also be service-connected and added as part of the low back disability, when applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there can be no additional service-connected disabilities that are not attributed to a specific service-connected condition. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As stated, all symptoms are accounted for in the schedule. Extraschedular consideration is not warranted. 


ORDER

Prior to August 17, 2009, an increased rating in excess of 20 percent disabling for a low back disability is denied. 

Since August 17, 2009, an increased rating of 40 percent disabling for a low back disability is awarded. 


REMAND

As there are several references in the record to foot dragging (see May 2002; July 2009 VA physical therapy record; and August 2010 Board hearing transcript, pp 11-12) and radiation of pain but no physical examination findings showing objective testing. The Board finds a neurological examination is warranted for these symptoms. Also, the Veteran has alleged he has restless leg syndrome that is related to his back, which should be addressed in the examination report. Finally, after adjudication of whether a separate evaluation can be granted for any neurological impairment related to the back disability, the RO should adjudicate entitlement to a TDIU, to include on an extraschedular basis under § 4.16(b) if warranted. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-8940, application to for entitlement to a TDIU. 

2. Schedule the Veteran for an examination to determine any neurological impairment due to the low back disability. Relevant records in the claims folder and a copy of this remand must be made available to the examiner in conjunction with any examination or review. The examination report should reflect that the claims folder was reviewed. 

Necessary tests should be conducted. Any neurological impairment or symptomatology shown to be present and due to the service-connected low back disability should be reported. All nerves affected should be stated and the severity of the impairment should be discussed. 

The examiner should state if the Veteran has restless leg syndrome and whether it is related to the low back disability. Reasons for any opinion expressed should be provided.

3. Adjudicate the claim for entitlement to a separate evaluation for neurological impairment due to the low back disability, to include restless leg syndrome and nerves of the bilateral lower extremities. 

4. Send the file for an opinion regarding whether all service-connected disability would prevent the Veteran's ability to substantially maintain gainful employment. 

The examiner should note the Veteran's education (he completed a general education degree in service) as well as his past work experience, as detailed in a March 1996 private vocational rehabilitation assessment and other records in the file. 

The examiner should opine as to whether, without regard to age or impact of any nonservice-connected disability, any service-connected disability renders her unable to secure or follow a substantially gainful occupation. Reasons for any opinion expressed should be provided. 

5. If the Veteran is found unable to maintain substantially gainful employment by the examiner and does not meet the schedular requirements for TDIU under § 4.16(a), refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

5. Readjudicate the claim for a separate evaluation and entitlement to a TDIU. If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC). The SSOC should reflect that all service treatment records have been reviewed. The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


